Citation Nr: 0825728	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  05-01 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1983 to December 
2003, including decorated combat service, and his awards 
include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of a Department 
of Veteran's Affairs (VA) Regional Office (RO) that denied 
the veteran's claim for service connection for a right 
shoulder condition.  

In July 2007 and December 2007, the Board remanded the claim 
for further development.

In April 2008, the veteran was afforded a travel board 
hearing before the undersigned, who was designated by the 
Chairman of the Board to conduct that hearing.  A transcript 
of the hearing has been added to the record.  During the 
proceeding, the Board agreed to hold the record open for 60 
days so that the veteran could submit evidence in support of 
his claim.  The veteran subsequently submitted additional 
clinical records, which were not accompanied by a waiver of 
initial RO consideration.  

VA regulations require that pertinent evidence submitted by 
the appellant must be referred to the agency of original 
jurisdiction for review and preparation of a supplemental 
statement of the case unless this procedural unless this 
procedural right is waived in writing by the appellant or 
unless the Board determines that the benefit or benefits to 
which the evidence relates may be fully allowed on appeal 
without such referral.  38 C.F.R. §§ 19.37, 20.1304(c) 
(2007).  The veteran in this case did not provide a written 
waiver of review by the agency of original jurisdiction.  
However, because the Board has decided to grant the veteran's 
claim for service connection, referral to the agency of 
original jurisdiction is not warranted.  Id. 



FINDING OF FACT

The veteran's post-operative residuals of right shoulder 
surgery with bursitis are due in-service combat-related 
trauma.


CONCLUSION OF LAW

The criteria for service connection for post-operative 
residuals of right shoulder surgery with bursitis have been 
met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In light of the favorable disposition, a discussion as to 
whether VA's duties to notify and assist the appellant have 
been satisfied is not required.  The Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal at this time is not prejudicial to the veteran.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In cases where a veteran asserts service connection for 
injuries or disease incurred or aggravated in combat, 
38 U.S.C.A. § 1154(b) and its implementing regulation, 
38 C.F.R. § 3.304(d), are applicable.  This statute and 
regulation ease the evidentiary burden of a combat veteran by 
permitting the use, under certain circumstances, of lay 
evidence.  If the veteran was engaged in combat with the 
enemy, VA shall accept as sufficient proof of service 
connection satisfactory lay or other evidence of service 
incurrence, if the lay or other evidence is consistent with 
the circumstances, conditions, or hardships of such service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish 
service connection, however, there must be medical evidence 
of a nexus between the current disability and the combat 
injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 
(2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran, in written statements and in testimony before 
the Board, contends that his right shoulder disability had 
its onset during service.  Specifically, he asserts that he 
injured his shoulder while participating in missions as an 
Army Ranger and, later, as a member of the Army Special 
Forces.  During those missions, the veteran testified he was 
required to jump out of airplanes onto asphalt cement runways 
while "carrying ungodly amounts of weight," as well as lift 
packs and move equipment.  He further stated that his 
shoulder was impacted by activities such as "pushing things 
up over" walls and knocking down doorways.  In the course of 
his testimony, the veteran acknowledged that he did not go on 
sick call or otherwise seek medical treatment at the time 
when his shoulder first began bothering him.  Nevertheless, 
he emphasized that, as a Ranger and a member of the Special 
Forces, he felt pressure to minimize the extent of his 
injuries and, in his words, to "just keep on going" and not 
"whine and complain."

The veteran served in combat and likely sustained the right 
shoulder injuries given that such injuries are consistent 
with the circumstances, conditions and hardships of that 
service.  38 U.S.C.A. § 1154(b).  As such, VA must presume 
the occurrence of the in-service injury.  

During a VA medical examination performed by QTC for 
compensation and pension purposes in September 2003, shortly 
before the veteran's discharge from service, he reported that 
he had suffered from bilateral shoulder pain since 1997.  The 
pain, according to the veteran, occurred for variable amounts 
of time on a daily basis, impairing his ability to perform 
activities.  Physical examination revealed mild pain at the 
right shoulder, with full range of motion, flexion, 
abduction, and external rotation.  Based upon that 
examination and the veteran's own statements, the examiner 
diagnosed the veteran with bilateral bursitis.  

The record thereafter shows that the veteran has received 
ongoing treatment for right shoulder problems, including 
arthroscopic surgery in March 2007 to remove extra bony 
fragments and torn tissue.  Post-operatively, the veteran was 
diagnosed with right shoulder subacromial impingement, Type 
III Superior Labrum from Anterior to Posterior lesion, and 
severe glenohumeral chondromalacia, grade 3/4. 

In September 2007, he had a VA examination, in which the 
examiner concluded, based upon a review of the veteran's 
claims file and a physical examination, that the veteran had 
a right shoulder abnormality.  The VA examiner stated that it 
could only be speculated that the shoulder problems 
culminating in his March 2007 surgery had their onset during 
service.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  Sklar v. Brown, 5 Vet. 
App. 140 (1993).

Here, the Board finds that the report of the September 2003 
QTC medical examiner, noting that the veteran had right 
shoulder problems since 1997 and diagnosing him with 
bilateral bursitis, carries greater probative weight than the 
September 2007 VA examiner's opinion.  The September 2003 QTC 
examiner was a licensed physician who had the benefit of 
examining the veteran while he was still on active duty.  In 
contrast, the September 2007 VA examiner was not a licensed 
physician, and his opinion was rendered several years after 
the veteran's discharge from service.  

In light of the above, the Board finds that the balance of 
positive and negative evidence is at the very least in 
relative equipoise.  Thus, service connection for residuals 
of right shoulder surgery with bursitis is warranted.  


ORDER

Service connection for post-operative residuals of right 
shoulder surgery with bursitis is granted.



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


